                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

CEDRIK TUJIBIKILA,

                       Plaintiff,

               v.                                            Case No. 19-C-192

DAN NAEF, sued as “Corporal Neaf,” et al.,

                       Defendants.


                        ORDER GRANTING MOTION TO COMPEL


       On March 13, 2020 Defendants filed a motion to compel Plaintiff to respond to the

interrogatories and requests for production of documents sent to him as part of the discovery in the

above matter on December 30, 2019. On March 17, 2020, this court ordered Plaintiff to respond

to the motion to compel within 20 days. The court warned that the motion would be granted if

Plaintiff failed to respond. No response has been received from Plaintiff, nor has Plaintiff

requested additional time in which to do so.

       Therefore, Defendants’ motion to compel (Dkt. No. 68) is granted, as follows: 1) Plaintiff

is ordered to fully respond to the discovery interrogatories and request for production Defendants

served on him on December 30, 2019; and 2) Defendants are granted an extension of time to June

30, 2020 to complete discovery and until July 30, 2020 to file dispositive motions. Defendants

will not be awarded costs associated with bringing their motion.

       SO ORDERED at Green Bay, Wisconsin this 29th day of April, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




         Case 2:19-cv-00192-WCG Filed 04/29/20 Page 1 of 1 Document 72
